—In an action to recover damages for conversion and to recover punitive damages, the defendant appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated December 24, 1996, which, upon converting its motion pursuant to CPLR 3211 (a) (5) to one for summary judgment, denied the motion, and in effect, denied an application for the imposition of a sanction pursuant to 22 NYCRR part 130.
Ordered that the order is modified, on the law, by deleting the provision thereof which, upon converting the defendant’s motion to one for summary judgment, denied that branch of the motion, and substituting therefor a provision granting that branch of the motion; as so modified the order is affirmed, with costs to the defendant.
“[W]ords of general release are clearly operative not only as to all controversies and causes of action between the releasor and releasees which had, by that time, actually ripened into litigation, but to all such issues which might then have been adjudicated as a result of pre-existent controversies” (Lucio v Curran, 2 NY2d 157, 161-162). Here, summary judgment should have been granted to the defendant because the release which was executed by the plaintiff operated to bar this action.
The defendant’s remaining contention is without merit.
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.